(As filed with the Securities and Exchange Commission January 31, 2002) File No. 70-9641 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POS-AMC (Post Effective No. 10) on FORM U-1 APPLICATION OR DECLARATION under the PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 KeySpan Corporation One MetroTech Center Brooklyn, New York 11201 Eastern Enterprises One Beacon Street Boston, Massachusetts 02108 (Names of companies filing this statement and addresses of principal executive offices) KeySpan Corporation (Name of top registered holding company parent of each applicant or declarant) Steven L. Zelkowitz Executive Vice President and General Counsel KeySpan Corporation One MetroTech Center Brooklyn, New York 11201 (Name and address of agent for service) The Commission is requested to mail copies of all orders, notices and other communications to: Laura V. Szabo, Esq. Dickstein Shapiro Morin & Oshinsky LLP 2treet, N.W. Washington, DC 20037 The record in this proceeding is hereby supplemented as follows: 1.ITEM 1 - DESCRIPTION OF PROPOSED TRANSACTION A.Summary of Prior Proceedings. By order dated November 7, 2000 in this proceeding (Release No. 35-27271), as corrected by the order issued on December 1, 2000 (collectively, the "Merger Order"), the Commission authorized KeySpan Corporation ("KeySpan") to acquire all of the issued and outstanding common stock of Eastern Enterprises ("Eastern"), an exempt holding company (collectively, the "Applicants"). The transaction was consummated on November 8, 2000, and KeySpan registered with the Commission as a holding company pursuant to Section 5 of the Public Utility Holding Company Act of 1935, as amended (the "Act"), on the same day. As described in the Merger Order and KeySpan's underlying merger application ("Merger Application"), KeySpan is a diversified public utility registered holding company. As a result of its acquisition of Eastern, KeySpan directly or indirectly owns the following seven public utility companies: (i) The Brooklyn Union Gas Company d/b/a KeySpan Energy Delivery New York, which distributes natural gas at retail to residential, commercial and industrial customers in the New York City Boroughs of Brooklyn, Staten Island and Queens; (ii) KeySpan Gas East Corporation d/b/a KeySpan Energy Delivery Long Island, which distributes natural gas at retail to customers in New York State located in the counties of Nassau and Suffolk on Long Island and the Rockaway Peninsula in Queens County; (iii) KeySpan Generation LLC, which owns and operates electric generation capacity located on Long Island that is sold at wholesale to the Long Island Power Authority; (iv) Boston Gas Company d/b/a KeySpan Energy Delivery New England ("Boston Gas"), which distributes natural gas to customers located in Boston and other cities and towns in eastern and central Massachusetts; (v) Essex Gas Company d/b/a KeySpan Energy Delivery New England ("Essex Gas"), which distributes natural gas to customers in eastern Massachusetts; (vi) Colonial Gas Company d/b/a KeySpan Energy Delivery New England ("Colonial Gas"), which distributes natural gas to customers located in northeastern Massachusetts and on Cape Cod; and (vii) EnergyNorth Natural Gas, Inc. d/b/a KeySpan Energy Delivery New England ("ENGI"), which distributes natural gas to customers located in southern and central New Hampshire, and the City of Berlin located in northern New Hampshire. KeySpan, through its subsidiaries (including through Eastern), engages in energy related non-utility activities as described in the Merger Order.1 As described in the Merger Order and Merger Application, Eastern owns several subsidiary corporations including Midland Enterprises Inc. ("Midland"), a non-utility company which, directly and through its subsidiaries, engages in activities primarily consisting of the 1 The issue of KeySpan's retention of certain of its non-utility subsidiaries is pending before the Commission. In the Merger Order, the Commission reserved jurisdiction with respect to the retention by KeySpan of the following non-utility subsidiaries (collectively, the "Retainable Subsidiaries"): (i) KeySpan Services, Inc. and its subsidiaries; (ii) ENI Mechanical, Inc. and its subsidiaries; (iii) Eastern Enterprises Foundation ("EEF"); (iv) Eastern Urban Services, Inc. ("EUS"); (v) Eastern Associated Securities Corp. ("EASC"); and (vi) PCC Land Company, Inc. ("PCC"). On June 27, 2001, KeySpan filed with the Commission post-effective amendments Nos. 7 and No. 8 in File No. 70-9641 requesting that the Commission release jurisdiction over the retention of the Retainable Subsidiaries and allow KeySpan to retain these companies. A Commission determination on the post-effective amendments is pending. 1 operation of a marine transportation business, including the barge hauling of coal and other cargo.2 The Merger Order required divestiture of Midland and the Midland Subsidiaries within three years of the date of the Merger Order (i.e., by November 8, 2003) in order to comply with Section 11(b)(1) of PUHCA which limits a registered holding company to ownership of a single integrated public-utility system and to such non-utility businesses as are reasonably incidental or economically necessary or appropriate to the operations of the integrated utility system. B.Subsequent Actions. On January 24, 2002, KeySpan and Eastern entered into a definitive agreement with Landgrove Corp. ("Landgrove"), pursuant to which Eastern has agreed to sell and Landgrove has agreed to acquire Midland and the Midland Subsidiaries. Under the terms of the agreement, prior to the closing date Midland and certain of the Midland Subsidiaries will be converted or merged into single-member limited liability companies.3 Subsequently, on the closing date, Landgrove will purchase all of the LLC interests of the successor limited liability company to Midland ("Midland LLC"). In consideration, Landgrove will pay Eastern $133 million in cash, subject to adjustment, plus cash on the books at closing (currently estimated to be approximately $30 million), plus the amount (at closing) of an intercompany receivable (the "MHS Note") due from Eastern to Minnesota Harbor Service, Inc. ("MHS"), a wholly-owned subsidiary of Midland (currently estimated to be approximately $73.5 million).4 On October 23, 2001, as amended on January 18, 2002, the Applicants filed an application and declaration in File No. 70-9995 seeking authorization for a reorganization of Eastern which will result in a change in its corporate form from a Massachusetts business trust to a Massachusetts limited liability company. If the SEC authorizes Easterns reorganization, the sale of the Midland LLC interests will be treated for federal income tax purposes as a sale of the Midland assets by KeySpan in exchange for the net proceeds of approximately $236.5 million plus the assumption of liabilities. KeySpan will be considered the seller of those assets for federal income tax purposes because, once converted to limited liability companies, Eastern, 2 As described in the Merger Order, Midland's direct and indirect subsidiaries are as follows: The Ohio River Company; The Ohio River Company Traffic Division, Inc.; Orgulf Transport Co.; Orsouth Transport Co.; Red Circle Transport Co.; Capital Marine Supply, Inc.; Chotin Transportation, Inc.; Eastern Associated Terminals Company; Minnesota Harbor Service, Inc.; Federal Barge Lines, Inc.; River Fleets, Inc.; Hartley Marine Corp.; The Ohio River Terminals Company; Port Allen Marine Service, Inc.; and West Virginia Terminals, Inc. (the "Midland Subsidiaries"). 3 Each of the following Midland Subsidiaries will be converted to single-member limited liability companies: Capital Marine Supply, Inc., Eastern Associated Terminals Company, Federal Barge Lines, Inc., Hartley Marine Corp., The Ohio River Company, The Ohio River Terminals Company, Orgulf Transport Co., Orsouth Transport Co. and River Fleets, Inc. (collectively, the "Converted Subsidiaries"). The conversion of Midland and the Converted Subsidiaries into single-member limited liability companies will require consents of certain third parties. KeySpan's non-utility subsidiaries (which include Midland and the Converted Subsidiaries) have Commission authorization to engage in the types of intracorporate reorganizations described above. See KeySpan Corp., Holding Co.
